Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
	Applicant: Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of
record in the file.
Information Disclosure Statement (IDS) filed on 4/15/21 was considered.

3.	Claims 1-21 are presented for examination.

	Drawings
4.	The drawings are objected to because of the following minor informalities:
Figure 9-12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP  608.02(g).
Instant application figures 9-12 are identical to Samsung Electronics Co. previously published U.S. Patent Application 2017/0154003 Figures 14-17, which was published Jun. 1, 2017.  Because these figures were not invented by instant inventors for the first time for the filing of instant application, they are prior art and must be designated as Prior Art.  The paragraphs describing these figures must also be moved to the Background (see Specification objection).  Applicant is reminded of helpful scenario 7 in MPEP 2004, which states, “Care should be taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized.” 
5.	New corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the office action to avoid abandonment of this application. The “Replacement Sheet” in the page header (as per 37 CFR1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next office action.  The objection to the drawings will not be held in abeyance.

Specification Objection – Detailed Description includes Prior Art
6.	The disclosure is objected to because of the following informalities: inclusion of descriptions of prior art within the “Detailed Description”, which may confuse the disclosed invention because the “Detailed Description” presents both what is prior art and what is application’s invention.  Applicant is required to separate what is old and what is new. 37 C.F.R. 1.71(b).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-12, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al, U.S. Patent Application No. 20170154003 (cited IDS).
With regard to claim 1, Han discloses a memory card (fig. 1, 100), comprising a substrate (fig. 1, 110); a plurality of interconnection terminals aligned in a row direction and a column direction (fig. 1, rows and columns 130 and 140) on the substrate (fig. 1, 110), each of the plurality of interconnection terminals having a first-axis length equal to no more than 1.2 times that of a second-axis length thereof (page 3, [0044]-[0046]) , and a non-volatile memory device disposed on the substrate and electrically connected to at least one interconnection terminal from among the plurality of interconnection terminals. (page 7,  [0122] – [0123]).
With regard to claim 2 and 19, Han discloses wherein each of the plurality of interconnection terminals has a shape that is a substantial square, a substantial regular polygon, a substantial circle or a combination thereof. (page 3, [0049]).
With regard to claim 3, 8, 10, 12 and 20, Han discloses wherein the substrate (fig. 1, 110) comprises: a first edge extending in the row direction (fig.1, first edge 121), a second edge extending in the column direction while being adjacent to the first edge (fig. 1, second edge 125 adjacent to first edge 121), a third edge opposing the second edge while being adjacent to the first edge (fig. 1, third edge 127 adjacent to first edge 121), and a fourth edge opposing the first edge while being adjacent to the second edge and the third edge (fig.1, fourth edge opposite first edge 121, adjacent to second edge 125 and third edge 127); and the plurality of interconnection terminals comprises a first terminal adjacent to a first corner at which an extension line of the first edge and an extension line of the second edge intersect with each other ((fig. 1, first terminal 133 is adjacent to the first corner is the corner that intersection between the first edge 121 and second edge 125); a second terminal adjacent to a third corner at which an extension line of the third edge and an extension line of the fourth edge intersect with each other (fig. 1, second terminal 143 is adjacent to a third corner – which is the corner between the third edge 127 and the fourth edge 123); and the plurality of interconnection terminals further includes additional terminals that are symmetrically disposed with respect to a straight line passing through a center of the first terminal and a center of the second terminal (fig. 1) (page 3, [0040]-[0045]).
With regard to claim 4, 6, 9 and 11, Han discloses wherein the plurality of interconnection terminals comprise: a ground terminal (page 3, [0050]): a first power terminal with a first voltage applied thereto (page 3, [0046]), a second power terminal with a second voltage applied thereto, the second voltage being lower than the first voltage (page 3, [0047]); and a plurality of data input/output terminals. (page 2, [0018]).
	With regard to claim 5, Han discloses wherein the plurality of data input/output terminals comprise: a pair of data receiving terminals and a pair of data transmitting terminals. (page 2, [0018]).
	With regard to claim 7 and 21, Han discloses an electronic system, comprising a bus (fig. 16, Data Bus 4150); a controller connected to the bus (fig. 16, Controller 4110): an input/output device connected to the bus (fig. 16, I/O 4120) connected to data bus (fig. 16, data bus 4150); an interface connected to the bus (fig 16, Interface 4140): and a memory device (fig.16, Memory Device 4130) connected to the bus (fig.16, data bus 4150), wherein the memory device comprises the memory card (fig. 1, memory card 100).
	With regard to claim 13-19, Han discloses wherein each of the first terminal, the seventh terminal and the eighth terminal has a shape of a substantial square with a side length of 1.5 mm to 1.9 mm. (Pg. 4 [0056] – [0063]).

Allowable Subject Matter
8.	Claim 13-18 and 20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not show the limitation of wherein each of the first terminal, the seventh terminal and the eighth terminal has a shape of a substantial square with a side length of 1.5mm to 1.9 mm.
	The prior art of record does not show the limitation of wherein each of the second terminal, the third terminal, the fourth terminal, the fifth terminal and the sixth terminal has a shape of a substantial square with a side length of 1.0 mm to 1.4mm.
	The prior art of record does not show the limitation of wherein: a minimum distance between the first edge and the first terminal is smaller than a minimum distance between the first edge and the second terminal: the minimum distance between the first edge and the first terminal is smaller than a minimum distance between the first edge and the third terminal; 10 a minimum distance between the second edge and the first terminal is smaller than a minimum distance between the second edge and the fourth terminal: and the minimum distance between the second edge and the first terminal is smaller than a minimum distance between the second edge and the sixth terminal.
	The prior art of record does not show the limitation of wherein: a distance between a center of the first terminal and a center of the second terminal is a first pitch, a distance between the center of the second terminal and a center of the third terminal is a second pitch, and the second pitch is substantially equal to the first pitch: and a distance between the center of the third terminal and a center of the fifth terminal is a 20 third pitch, a distance between the center of the fifth terminal and a center of the eighth terminal is a fourth pitch, and the fourth pitch is substantially equal to the third pitch.
	The prior art of record does not show the limitation of memory card further comprising a ninth terminal disposed between the fourth terminal and the fifth terminal at the second row, wherein the ninth terminal is disposed between the second terminal and the seventh terminal at the second column.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Koh et al (10374342), Mathew et al (11308380) and Fujimoto et al (11093811) disclose a memory card includes a first surface, a second surface, and 1st to Nth terminal groups. The first surface includes first to Nth rows, wherein N is an integer of two or greater. The second surface faces the opposite side from the first surface. The 1st to Nth terminal groups are placed in the first to Nth rows. The 1st terminal group includes terminals to which differential clock signals are assigned, terminals to which single-ended signals are assigned, and a terminal to which a first power supply voltage is assigned. Kth terminal group, wherein K is an integer no smaller than two and no greater than N, includes terminals to which differential data signals are assigned.

9.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825